
	

113 HR 4144 IH: U.S. Merchant Marine Academy Board of Visitors Enhancement Act
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4144
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Grimm (for himself, Mr. Bishop of New York, Mr. King of New York, Mr. Nunnelee, and Mrs. McCarthy of New York) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the provisions of title 46, United States Code, related to the Board of Visitors to the
			 United States Merchant Marine Academy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the U.S. Merchant Marine Academy Board of Visitors Enhancement Act.
		2.United States Merchant Marine Academy Board of VisitorsSection 51312 of title 46, United States Code, is amended to read as follows:
			
				51312.Board of Visitors
					(a)In generalA Board of Visitors to the United States Merchant Marine Academy (referred to in this section as
			 the Board and the Academy, respectively) shall be established to provide independent advice and recommendations on matters
			 relating to the United States Merchant Marine Academy.
					(b)Appointment and membership
						(1)In generalNot later than 60 days after the date of the enactment of the U.S. Merchant Marine Academy Board of Visitors Enhancement Act, the Board shall be composed of—
							(A)2 Senators appointed by the chairman, in consultation with the ranking member, of the Committee on Commerce, Science, and Transportation of the Senate;
							(B)3 members of the House of Representatives appointed by the chairman, in consultation with the
			 ranking member, of the Committee on Armed Services of the House of Representatives;
							(C)1 Senator appointed by the Vice President, who shall be a member of the Committee on Appropriations of the Senate;
							(D)2 members of the House of Representatives appointed by the Speaker of the House of Representatives,
			 in consultation with the Minority Leader, at least 1 of whom shall be a
			 member of the Committee on Appropriations of the House of Representatives;
							(E)the Commander of the United States Transportation Command;
							(F)the Commander of the Military Sealift Command;
							(G)the Assistant Commandant for Prevention Policy of the United States Coast Guard;
							(H)4 individuals appointed by the President; and
							(I)as ex officio members—
								(i)the chairman of the Committee on Commerce, Science, and Transportation of the Senate;
								(ii)the chairman of the Committee on Armed Services of the House of Representatives;
								(iii)the chairman of the Advisory Board to the Academy established under section 51313; and
								(iv)the member of the House of Representatives in whose congressional district the Academy is located,
			 as a non-voting member, unless such member of the House of Representatives
			 is appointed as a voting member of the Board under subparagraph (B) or
			 (D).
								(2)Presidential appointeesOf the individuals appointed by the President under paragraph (1)(H)—
							(A)at least 2 shall be graduates of the Academy;
							(B)at least 1 shall be a senior corporate officer from a United States maritime shipping company that
			 participates in the Maritime Security Program, or in any Maritime
			 Administration program providing incentives for companies to register
			 their vessels in the United States, and this appointment shall rotate
			 biennially among such companies; and
							(C)1 or more may be a Senate-confirmed Presidential appointee, a member of the Senior Executive
			 Service, or an officer of flag-rank who from the United States Coast
			 Guard, the National Oceanic and Atmospheric Administration, or any of the
			 military services that commission graduates of the Academy, exclusive of
			 the Board members described in subparagraph (E), (F), or (G) of paragraph
			 (1).
							(3)Term of serviceEach member of the Board shall serve for a term of 2 years commencing at the beginning of each
			 Congress, except that any member whose term on the Board has expired shall
			 continue to serve until a successor is designated.
						(4)VacanciesIf a member of the Board is no longer able to serve on the Board or resigns, the Designated Federal
			 Officer selected under subsection (g)(2) shall immediately notify the
			 official who appointed such member. Not later than 60 days after that
			 notification, such official shall designate a replacement to serve the
			 remainder of such member's term.
						(5)Current membersEach member of the Board serving as a member of the Board on the date of the enactment of the U.S. Merchant Marine Academy Board of Visitors Enhancement Act shall continue to serve on the Board for the remainder of such member’s term.
						(6)Designation and responsibility of substitute Board members
							(A)Authority to designateA member of the Board described in subparagraph (E), (F), or (G) of paragraph (1) or subparagraph
			 (B) or (C) of paragraph (2) may, if unable to attend or participate in an
			 activity described in subsection (d), (e), or (f), designate another
			 individual to serve as a substitute member of the Board, on a temporary
			 basis, to attend or participate in such activity.
							(B)RequirementsA substitute member of the Board designated under subparagraph (A) shall be—
								(i)an individual who has been appointed by the President and confirmed by the Senate;
								(ii)a member of the Senior Executive Service; or
								(iii)an officer of flag-rank who is employed by—
									(I)the United States Coast Guard;
									(II)the United States Transportation Command; or
									(III)the Military Sealift Command.
									(C)ParticipationA substitute member of the Board designated under subparagraph (A)—
								(i)shall be permitted to fully participate in the proceedings and activities of the Board;
								(ii)shall report back to the member on the Board’s activities not later than 15 days following the
			 substitute member’s participation in such activities; and
								(iii)shall be permitted to participate in the preparation of reports described in paragraph (j) related
			 to any proceedings or activities of the Board in which such substitute
			 member participates.
								(c)Chairperson
						(1)In generalOn a biennial basis, the Board shall select from among its members, a member of the House of
			 Representatives or a Senator to serve as the Chairperson.
						(2)RotationA member of the House of Representatives and a member of the Senate shall alternately serve as the
			 Chair of the Board on a biennial basis.
						(3)TermAn individual may not serve as Chairperson for more than 1 consecutive term.
						(d)Meetings
						(1)In generalThe Board shall meet several times each year as provided for in the Charter described in paragraph
			 (2)(B), including at least 1 meeting held at the Academy.
						(2)Selection and considerationNot later than 60 days after the date of the enactment of the U.S. Merchant Marine Academy Board of Visitors Enhancement Act, the Designated Federal Officer selected under subsection (g)(2) shall organize a meeting of the
			 Board for the purposes of—
							(A)selecting a Chairperson; and
							(B)considering an official Charter for the Board, which shall provide for the meeting of the Board
			 several times each year.
							(e)Visiting the Academy
						(1)Annual visitThe Board shall visit the Academy annually on a date selected by the Board, in consultation with
			 the Secretary of Transportation and the Superintendent of the Academy.
						(2)Other visitsIn cooperation with the Superintendent, the Board or its members may make other visits to the
			 Academy in connection with the duties of the Board.
						(3)AccessWhile visiting the Academy under this subsection, members of the Board shall have reasonable access
			 to the grounds, facilities, midshipmen, faculty, staff, and other
			 personnel of the Academy for the purpose of carrying out the duties of the
			 Board.
						(f)ResponsibilityThe Board shall inquire into the state of morale and discipline, the curriculum, instruction,
			 physical equipment, fiscal affairs, academic methods, and other matters
			 relating to the Academy that the Board decides to consider.
					(g)Department of Transportation supportThe Secretary of Transportation shall—
						(1)provide support as deemed necessary by the Board for the performance of the Board’s functions;
						(2)not later than 30 days after the date of the enactment of the U.S. Merchant Marine Academy Board of Visitors Enhancement Act, select a Designated Federal Officer to support the performance of the Board’s functions; and
						(3)in cooperation with the Maritime Administrator and the Superintendent of the Academy, advise the
			 Board of any institutional issues, consistent with applicable laws
			 concerning the disclosure of information.
						(h)StaffStaff members may be designated to serve without reimbursement as staff for the Board by—
						(1)the Chairperson of the Board;
						(2)the chairman of the Committee on Commerce, Science, and Transportation of the Senate; and
						(3)the chairman of the Committee on Armed Services of the House of Representatives.
						(i)Travel expensesWhile serving away from home or regular place of business, a member of the Board or a staff member
			 designated under subsection (h) shall be allowed travel expenses,
			 including per diem in lieu of subsistence, as authorized under section
			 5703 of title 5, United States Code.
					(j)Reports
						(1)Annual reportNot later than 60 days after each annual visit required under subsection (e)(1), the Board shall
			 submit to the President a written report of its actions, views, and
			 recommendations pertaining to the Academy.
						(2)Other reportsIf the members of the Board visit the Academy under subsection (e)(2), the Board may—
							(A)prepare a report on such visit; and
							(B)if approved by a majority of the members of the Board, submit such report to the President not
			 later than 60 days after the date of the approval.
							(3)AdvisorsThe Board may call in advisers—
							(A)for consultation regarding the execution of the Board’s responsibility under subsection (f); or
							(B)to assist in the preparation of a report described in paragraph (1) or (2).
							(4)SubmissionA report submitted to the President under paragraph (1) or (2) shall be concurrently submitted to—
							(A)the Secretary of Transportation;
							(B)the Committee on Commerce, Science, and Transportation of the Senate; and
							(C)the Committee on Armed Services of the House of Representatives..
		
